Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 1 of 7 PageID 1




                         UNITED STATES DISTRICT COURT
                          MIDDLE DISTRICT OF FLORIDA
                                TAMPA DIVISION



 TIMOTHY WAGNER,

        Plaintiff,

 v.                                                   CASE NO.:

 DNS AUTO GLASS SHOP, LLC,

        Defendant.                            /

                     COMPLAINT AND DEMAND FOR JURY TRIAL

        Plaintiff, TIMOTHY WAGNER, by and through the undersigned attorney, sues

 the Defendant, DNS AUTO GLASS SHOP, LLC, a Foreign Limited Liability Company,

 and alleges:

        1.      Plaintiff was an employee of Defendant and brings this action for unpaid

 minimum wages and proper overtime compensation, liquidated damages, and all other

 applicable relief pursuant to Fla. Const. Art. X § 24, and the Fair Labor Standards Act, as

 amended, 29 U.S.C. § 216(b) (“FLSA”).

                                    General Allegations

        2.      Plaintiff was an employee who worked for Defendant within the last three

 years in Hillsborough County, Florida.

        3.      Plaintiff worked for Defendant from around March 2019 to January 2020.

        4.      Plaintiff worked for Defendant as an Auto Glass Installer.

        5.      As an Auto Glass Installer, Plaintiff was paid a piece of rate of $60.00 per
Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 2 of 7 PageID 2




 windshield.

          6.     At all times material to this cause of action, Defendant was an enterprise

 subject to the Florida Constitution’s provision on minimum wages and the FLSA.

          7.     At all times material to this cause of action, Plaintiff was a non-exempt

 employee and therefore entitled to overtime wages for any and all overtime hours worked.

          8.     Defendant’s principal place of business is 3001 Rocky Point Drive East,

 Suite 200, Tampa, FL. Defendant otherwise operates and conducts business in Hillsborough

 County, Florida (among other counties in Florida) and is therefore, within the jurisdiction of

 this Court.

          9.     Defendant’s business is auto glass repair.

          10.    This action is brought under the FLSA to recover from Defendant minimum

 wage and overtime compensation, liquidated damages, and reasonable attorneys’ fees and

 costs.

          11.    This Court has jurisdiction over Plaintiff’s claims pursuant to 28 U.S.C.

 §1331 and the FLSA.

          12.    During Plaintiff’s employment with Defendant, Defendant earned more than

 $500,000.00 per year in gross sales.

          13.    During Plaintiff’s employment, Defendant employed at least two employees

 who were engaged in interstate commerce and/or handled goods, materials and supplies

 which travelled in interstate commerce, including but not limited to computers, telephones,

 trucks, auto glass, and other tools/materials used to run the business.




                                                2
Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 3 of 7 PageID 3




          14.   Therefore, at all material times relevant to this action, Defendant was an

 enterprise covered by the FLSA, and as defined by 29 U.S.C. §203(r) and 203(s).

          15.   Additionally, Plaintiff is individually covered under the FLSA.

                         Minimum Wage and Overtime Violations

          16.   At all times relevant to this action, Defendant failed to comply with Fla.

 Const. Art. X § 24 and the FLSA because Plaintiff performed services for Defendant for

 which he was not paid full minimum wages and no provisions were made by Defendant to

 properly pay Plaintiff for all overtime hours worked.

          17.   During his employment with Defendant, Plaintiff was not paid time and one-

 half his regular rate of pay for all hours worked in excess of forty (40) per work week during

 one or more work weeks.

          18.   During his employment with Defendant, Plaintiff routinely worked overtime

 hours.

          19.   Plaintiff is entitled to his regular rate of pay plus the half-time premium for

 all hours worked in excess of forty (40) per week.

          20.   Defendant then failed to pay Plaintiff his last two paychecks following his

 separation from the company.

          21.   Based upon the above policies, Defendant has violated Fla. Const. Art. X §

 24 by failing to pay the full minimum wage for each hour worked.

          22.   Based upon the above policies, Defendant has violated the FLSA by failing

 to pay complete overtime pay for each hour worked over forty (40) per week.




                                               3
Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 4 of 7 PageID 4




         23.     Upon information and belief, the records, to the extent any exist and are

 accurate, concerning the number of hours worked and amounts paid to Plaintiff are in the

 possession and custody of Defendant.

         24.     Plaintiff has hired the below law firm and is obligated to pay them a

 reasonable fee if successful in this litigation.

         25.     All conditions precedent to this action have been performed or waived.


  COUNT I - RECOVERY OF MINIMUM WAGES (FLORIDA CONSTITUTION)

         26.     Paragraphs one (1) through twenty-five (25) above are fully re-alleged and

 incorporated herein.

         27.     Plaintiff is/was entitled to be paid the minimum wage for each hour

 worked per week.

         28.     Florida’s minimum wage during 2020 was $8.56 per hour.

         29.     During his employment with Defendant, Plaintiff was not always paid the

 minimum wage for each hour of work performed in violation of Fla. Const. Art. X § 24.

         30.     As a result of Defendant’s intentional, willful and unlawful acts in

 refusing to pay Plaintiff minimum wages for each hour worked in one or more work

 weeks, Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and costs.

         31.     Defendant did not have a good faith basis for its failure to pay Plaintiff

 minimum wages for each hour worked.

         32.     As a result of Defendant’s willful violation of the law, Plaintiff is entitled

 to liquidated damages in an amount equal to the unpaid wages.

         33.     Plaintiff demands a trial by jury.



                                                    4
Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 5 of 7 PageID 5




        WHEREFORE, Plaintiff, TIMOTHY WAGNER, demands judgment against

 Defendant for the payment of all unpaid minimum wages for which Defendant did not

 properly compensate, liquidated damages, reasonable attorneys’ fees and costs incurred

 in this action, and any and all further relief that this Court determines to be just and

 appropriate.


                COUNT II - RECOVERY OF MINIMUM WAGES (FLSA)

        34.      Paragraphs one (1) through twenty-five (25) above are fully re-alleged and

 incorporated herein.

        35.      Plaintiff is/was entitled to be paid the minimum wage for each hour

 worked per week.

        36.      During his employment with Defendant, Plaintiff was not paid the

 minimum wage for each week of work performed in violation of the FLSA.

        37.      As a result of Defendant’s intentional, willful and unlawful acts in

 refusing to pay Plaintiff minimum wages for each hour worked in one or more work

 weeks, Plaintiff has suffered damages plus incurring reasonable attorneys’ fees and costs.

        38.      Defendant did not have a good faith basis for its failure to pay Plaintiff

 minimum wages for each hour worked.

        39.      As a result of Defendant’s willful violation of the FLSA, Plaintiff is

 entitled to liquidated damages.

        40.      Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff, TIMOTHY WAGNER, demands judgment against

 Defendant for the payment of all unpaid minimum wages for which Defendant did not



                                               5
Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 6 of 7 PageID 6




 properly compensate him, liquidated damages, reasonable attorneys’ fees and costs

 incurred in this action, and any and all further relief that this Court determines to be just

 and appropriate.


       COUNT III - RECOVERY OF OVERTIME COMPENSATION (FLSA)

        41.     Paragraphs one (1) through twenty-five (25) above are fully re-alleged and

 incorporated herein.

        42.     Plaintiff is/was entitled to be paid time and one-half his regular rate of pay

 for each hour worked in excess of forty (40) per work week.

        43.     During his employment with Defendant, Plaintiff was not paid for all time

 worked as described above which resulted in Plaintiff not being paid proper overtime

 compensation for all overtime hours worked in violation of the FLSA.

        44.     As a result of Defendant’s intentional, willful and unlawful acts in

 refusing to pay Plaintiff overtime compensation for each hour worked in excess of forty

 (40) per work week in one or more work weeks, Plaintiff has suffered damages plus

 incurring reasonable attorneys’ fees and costs.

        45.     Defendant did not have a good faith basis for its failure to pay Plaintiff

 overtime compensation for each hour worked in excess of forty (40) per work week.

        46.     As a result of Defendant’s willful violation of the FLSA, Plaintiff is

 entitled to liquidated damages.

        47.     Plaintiff demands a trial by jury.

        WHEREFORE, Plaintiff, TIMOTHY WAGNER, demands judgment against

 Defendant for the payment of all overtime hours at one and one-half the regular rate of



                                              6
Case 8:21-cv-00040-VMC-AAS Document 1 Filed 01/07/21 Page 7 of 7 PageID 7




 pay for the hours worked by him for which Defendant did not properly compensate him,

 liquidated damages, reasonable attorneys’ fees and costs incurred in this action, and any

 and all further relief that this Court determines to be just and appropriate.

                                  JURY TRIAL DEMAND

        Plaintiff specifically requests a trial by jury on all issues so triable.


 Date: January 7, 2021                           Respectfully submitted by:



                                                 /s/ Jolie N. Pavlos
                                                 Jolie N. Pavlos, Esq.
                                                 FBN 0125571
                                                 Morgan & Morgan, P.A.
                                                 20 N. Orange Avenue
                                                 Suite 1600
                                                 Orlando, FL 32801
                                                 Telephone: (407) 245-3517
                                                 Facsimile: (407) 204-2206
                                                 Email: JPavlos@forthepeople.com
                                                          xlezcanocaban@forthepeople.com
                                                 Attorney for Plaintiff




                                                7
